Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This is in response to Applicant Amendment or on 06/30/2022  with claims                   1-19,22-27 are pending in the Application.  
	Upon review and examination generic device claim 1 is deemed allowable and Applicant has amended withdrawn device claims 15-20 and method claims 22-26 to have all the allowable  limitations of the allowable generic device claim 1, they are rejoined and allowed.
 
Reason for allowance
 
 
2.	Claims 1-19,22-27 are allowed.
The following is an examiner’s statement of reason for allowance: 
I/ Group I: Claims 1-14:
 None of the references of record teaches or suggests the claimed ELECTRONIC  DEVICE having the limitations:
--"bitlines and air gaps adjacent to an array region of an electronic device, the bitlines comprising
sloped sidewalls and a height of the air gaps greater than a height of the bitlines:”-
In combination with all other limitations as recited in claim 1.
II/ Group II: Claims 15-19:
 None of the references of record teaches or suggests the claimed ELECTRONIC DEVICE having the limitations:
--” a pattern of bitlines and air gaps adjacent to an array region of an electronic device, the air gaps defined by an oxide material overlying the bitlines and air gaps, sloped sidewalls of laterally adjacent bitlines, and an upper surface of the array region, the air gaps extending a distance above the bitlines: “--.
In combination with all other limitations as recited in claim 15.
III/ Group III: Claims 21-26:
 None of the references of record teaches or suggests the claimed METHOD OF FORMING AN ELECTRONIC DEVICE  having the limitations/steps:
-“forming bitlines in the openings, the bitlines comprising sloped sidewalls:
 removing a portion of the stack to form spaces between adjacent bitlines; and
 forming an oxide material adjacent to the bitlines and the spaces, the oxide material defining air gaps between the adjacent bitlines, a height of the air gaps greater than a height of the bitlines, the bitlines and air gaps adjacent to the array region, and a portion of a stack material of the stack between the bitlines and the array region.”--.
In combination with all other limitations /steps as recited in claim 21
IV/ Group IV: Claim 27:
 None of the references of record teaches or suggests the claimed SYSTEM having the limitations:
an electronic device operably coupled to the processor, the electronic device
comprising: memory cells in an array region, bitlines coupled to the memory cells, and air gaps laterally adjacent to the bitlines, a height of the air gaps greater than a height of the bitlines, the air gaps exhibiting a pentagonal cross-sectional shape, and a material comprising silicon nitride, silicon oxynitride, of a combination thereof directly contacting the bitlines and the array region. “--.
In combination with all other limitations as recited in claim 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




                                                     CONCLUSION

3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached On Monday-Friday 9.30 AM- 6.30 PM US Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo  can be reached at 571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

                  
                     /THINH T NGUYEN/                     Primary Examiner, Art Unit 2897